Reinstated; Order filed January 6, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00721-CV
                                  ____________

                     AMAZING AUTO SALES, Appellant

                                        V.

                        GABRIEL E. AJAEBU, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1048931


                                    ORDER

      On September 30, 2014, this court abated this appeal and referred the case to
mediation, an alternative dispute resolution process. See Tex. Civ. Prac. & Rem.
Code §§ 154.021—.073. The court received a notice that mediation was scheduled
November 24, 2014, but we have not been advised whether the case settled, or
whether any further negotiations are planned, as required by this court’s order. The
sixty-day abatement period has passed. Accordingly, we issue the following order:
      The court ORDERS the appeal REINSTATED. On September 9, 2014, the
official court reporter, Karen Bernhardt, advised this court that appellant has not
made payment arrangements for preparation of the reporter’s record. Appellant is
ordered to pay for preparation of the reporter’s record within fifteen days of the
date of this order. The reporter’s record shall be filed on or before February 23,
2015, subject to any reasonable request for an extension of time that may be
granted.

      If appellant does not pay for preparation of the reporter’s record as ordered
herein, the court shall order appellant to file a brief without the benefit of the
reporter’s record. See Tex. R. App. P. 38.3(c).



                                  PER CURIAM




                                          2